i‘- i,l,’:~$_l__.lC .‘:l.i_}l\ f

r_t§i:@;tit$€t».-§Ns€ 1 01°5

b

il

,§§,‘/r §_i § iii § §
is

§§

§§

1

l}`.l,.ii§".§_,"_l"it_t_hal
L//’}//t =

Case 1:17-cr-00548-PAC Document 86 Filed

  

 

   
 

`- <.#' '-,.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YOR_K

rs
,t*

_____________________________________________________ X
UNITED STATES OF AMERICA : l7 Cr. 548 (PAC)
ORDER
-against-
JOSHUA SCHULTE,
Defendant. :
_____________________________________________________ X

HONORABLE PAUL A. CROTTY, United States District Judge:

A reporter at the most recent pretrial conference in this matter, held on
Wednesday, April lO, 20l9, objected tc the Court’s holding of two sidebar conferences,
at the request of counsel, and subsequent sealing of the transcripts This reporter has
since sent a letter to the Court reiterating his objections and requesting that the transcripts
of all sidebar conferences from the April 10, 20l9 conference be unsealed.

“Bench conferences between judge and counsel outside of public hearing are an
established practice , . . and protection of their privacy is generally within the court’s
discretion . . . .Such conferences are an integral part of the internal management of a trial,
and screening them from access by the press is Well Within a trial judge’s broad
discretion.” Applicalion ofDaily News, 787 F. Supp. 319, 326 (E.D.N.Y. 1992) (quoting
Unifed Stafes v. Gurney, 558 F.Zd 1202, lZlO (Sth Cir. 1977)). “This doctrine permits
not only the exclusion of the public from such conferences, but also the Withholding of
the transcript itself.” Id.

Nonetheless, the Third Circuit has held that the First Arnendment right of access

applies to sidebar and chambers conferences See Um`tea’ Sta)fe.s“ v. Smith, 787 F.Zd 111,

Case 1:17-cr-00548-PAC Document 86 Filed 04/12/19 Page 2 of 5

llS (3d Cir. 1986). ln Smith, the court noted that while contemporaneous access to
substantive rulings rnade in sidebars is not necessary, “[a]t some stage . . . that ruling
must be available for public review so that the purposes of open trials can be satisfied.”
Id. at ll4. Courts in this Circuit have followed Smirh, see Unitea’ Smtes v. King, 9l1 F.
Supp. 113, l18 (S.D.N.Y. 1995), aff’d on other grounds 140 F.3d 76 (2d Cir. 1998), but
also interpreted it narrowiy, limiting its application to sidebar conferences in Which
evidentiary or substantive rulings are involved. Appll.`cafion Ochn`ly News, 787 F. Supp.
at 326.

“lt is obvious and unarguable that no governmental interest is more compelling
than the security of the Nation.” UHfted States v. Aref, 533 F.3d 72, 83 (Zd Cir. 2008)
(citing Hm.'g v. Agee, 453 U.S. 280, 307, lOl S.Ct. 2766, 69 L.Ed.Zd 640 (1981) (internal
quotation marks omitted)). The Seccnd Circuit and other circuits have nonetheless
cautioned against sealing, even in cases that relate tc national security, Without proper
consideration and justification See Aref, 533 F.3d at 83 (Zd Cir. 2008) (“[W]e reinforce
the requirement that district Courts avoid sealing judicial documents in their entirety
unless necessary.”); see also In re Washington Posr Co., 807 F.Zd 383, 393 (4th Cir.
1986) (reversible error for trial court to conduct closed plea and sentencing hearings in
national security case Without proper justification).

The Court has carefully reviewed the sealed transcript in light of this precedent
and the reporter’s objections The transcript from the first sidebar conference relates
solely to an attorney’s scheduling conflicts and personal circumstances and will not be
unsealed. Since nothing discussed at this sidebar relates to a substantive or evidentiary

ruling regarding the Defendant’s trial, the public’s interest in this information is weak at

Case 1:17-cr-00548-PAC Document 86 Filed 04/12/19 Page 3 of 5

best. See Applicalion ofDaily News, 787 F. Supp. 3l9, 326 (E.D.N.Y. 1992). Counsel’s
request for privacy regarding his schedule and personal affairs outweighs any interest to
the publicl

The second Sidebar conference, however, relates to procedural disputes between
the Government and defense counsel regarding the procedure for CIA classification
review of defense work product, and likely should be unsealed. The transcript has been
deemed not classified, and the Court does not believe its release risks harm to the
Defendant’s right to a fair trial, or to national security. Nonetheless, given the sensitive
nature of this case, the Court will allow both parties to raise objections, if any, to the
unsealing of the second sidebar transcript before taking action.

Accordingly, the transcript of the Wednesday, April 10, 2019 first sidebar
conference will remain under seal. As for the second sidebar transcript, the parties are
now ORDERED to review the transcript and advise the Court, within ten days of this
Order, of any objections to unsealing or requests for redaction. Any objection not

received within ten days will be deemed waived.

Dated: New York, New York
April 12, 2019
SO ORDERED

%i/M¢rz§

PAUL A. CROTTY
United States District Judge

 

  

Case 1:17-cr-OO548-PAC Document 86 Filed 04/12/19 Page 4 of 5

Apri111,2019

U.S. District Judge Paul Crotty
Southern District of New York
500 Pearl Street
New York, NY

ludge Crotty:

I am a member of the public and a reporter for Newsday covering the case of U.S. v
Schulte, 17 CR 548. I am Writing to request that the transcripts of all sidebar conferences
held during the hearing yesterday, April 10, be unsealed so that l can review What Was
said by you and by the parties

As you know, there is a presumption of access for the public and the press under both our
Constitution and the common law to all court proceedings and judicial documents
Proceedings can be conducted in secret and documents sealed only if a judge makes
specific findings on the record of a compelling government interest in secrecy that
overrides the presumption C'losure or sealing must be narrowly tailored, and any closure
of the couit requires notice and the opportunity to be heard

At the hearing on April 10, the only basis for going to sidebar was that defense counsel
Ms. Shroff asked to. When l stood and objected, you said my objection was “noted” but
made no findings When the sidebar ended and you began to adjourn, I stood and asked if
the transcript of the sidebar was sealed You said it was. When I asked if you shouldn’t
make findings, you did not, and repeated that it was sealed

First, the sealing is improper because you have made no findings providing any basis for
it, contrary to the law. The presumption exists because public trust in the court system is
enhanced by transparency. By blocking the public’s ability to monitor your conduct and
rulings in handling a dispute about CIA involvement in this case, as Well as the parties’
arguments, understanding and trust is eroded rather than enhanced

Second, no findings would be justified here. We were able to overhear much of what was
said at the sidebar. lt was for the most part a continuation of the discussion that had
occurred in open court of the ClA role in reviewing and screening communications from
the defendant to counsel . No classified information was revealed If we did not hear
'ticular, sensitive items, narrow tailoring requires that you redact those items

516-458-2393
riley@newsday.com

 

 

 

Case 1:17-cr-OO548-PAC Document 86 Filed 04_/12/19 Page 5 of 5

 

_c§w_@nf o me
. swoo @§Md.
Z§». vacate Cv\

 

